Name: 2013/77/EU: Council Decision of 4Ã February 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: European construction;  migration;  Africa;  international affairs;  international law
 Date Published: 2013-02-08

 8.2.2013 EN Official Journal of the European Union L 37/1 COUNCIL DECISION of 4 February 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation (2013/77/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 4 June 2009, the Council authorised the Commission to open negotiations with the Republic of Cape Verde on the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 24 April 2012. (2) The Agreement should be signed, on behalf of the Union, subject to its conclusion. (3) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, the United Kingdom is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (4) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 February 2013. For the Council The President E. GILMORE (1) The text of the Agreement will be published together with the decision on its conclusion.